— Appeal by defendant, as limited by his brief, from so much of a judgment of the Supreme Court, Kings County (Sangiorgio, J.), rendered May 3, 1982, as convicted him of criminal possession of marihuana in the second degree, upon a jury verdict, and imposed sentence.
Judgment affirmed, insofar as appealed from.
The evidence adduced by the People was sufficient to permit a rational trier of fact to find, as did the jury at bar, that defendant knowingly and unlawfully possessed “substances of an aggregate weight of more than sixteen ounces containing marihuana” (Penal Law § 221.25; People v Contes, 60 NY2d 620, 621; see also, People v Barnes, 50 NY2d 375, 381; cf. People v Rodriguez, 104 AD2d 832, 834). Mangano, J. P., Gibbons, Brown and Lawrence, JJ., concur.